Citation Nr: 1544956	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  03-16 026	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) and coronary artery disease (CAD).

2. Entitlement to service connection for hypertension, to include as secondary to PTSD and CAD.

2. Entitlement to a higher initial rating for CAD, in excess of 30 percent prior to January 12, 1998; in excess of 60 percent from January 12, 1998, to August 7, 2005; in excess of 30 percent from August 8, 2005, to March 1, 2010; in excess of 60 percent from March 2, 2010, to August 2, 2010; and in excess of 30 percent from August 3, 2010. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2002, April 2011, and June 2013 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).

In April 2012, the Board remanded the issues of service connection for hypertension and a higher initial rating in excess of 30 percent for CAD to the Agency of Original Jurisdiction (AOJ) for further development. In a December 2013 rating decision, the AOJ granted higher initial (staged) ratings in excess of 30 percent for CAD for separate periods of time during the initial rating period, including a 60 percent rating, effective from January 12, 1998, to August 7, 2005; and a 60 percent rating, effective from March 2, 2010, to August 2, 2010.

In a June 2013 rating decision, the Seattle, Washington RO denied a claim for service connection for sleep apnea, to include as secondary to PTSD and CAD. The Veteran perfected the appeal of that issue and is currently before the Board.

In April 2015, the Veteran testified at a hearing before the undersigned Veteran's Law Judge, seated at the Seattle RO (Travel Board hearing). A transcript has been procured for the claims file. 

In a June 2015 appellate brief, the Veteran's representative suggested that a claim of entitlement to special monthly compensation (SMC) in the form of aid and attendance or household benefits was currently before the Board. Reviewing the procedural history, in a June 5, 2013 decision, the Seattle RO denied the Veteran's claim for SMC. In September 2013, the Veteran submitted a Notice of Disagreement (NOD) and, in January 2014, the RO issued a Statement of the Case (SOC). In order for the Board to have jurisdiction over that claim, after the issuance of the January 2014 SOC, the Veteran was required to file a substantive appeal to the Board with VA within one year from the date of the mailing of the Seattle RO's June 5, 2013 decision. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015). In the June 2015 appellate brief, the representative stated that the Veteran "responded" to the SOC, but the RO "did not make a determination as to whether the response was timely or whether it could be construed as the substantive appeal." The record contains no indication that the Veteran filed any document that could be construed as a substantive appeal in a timely fashion. In fact, the record contains no copy of any document filed by the Veteran between the issuance of the January 2014 SOC and June 5, 2014, the final date on which he could have perfected his appeal. The record indicates that, in October 2014, the Veteran filed an additional claim for SMC in the form of aid and attendance or household benefits, and, in a February 2015 decision, the RO denied the claim. The record contains no indication that the Veteran has appealed the February 2015 decision. The issue of SMC in the form of aid and attendance or household benefits is not before the Board. 

The issue of entitlement to automotive and adaptive equipment or for adaptive equipment only has been raised by the record in a March 2015 application, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this Veteran's case should take into consideration these electronic records (electronic claims file).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding VA and private treatment records, to specifically include all treatment records denoting treatment at the VA medical facility from Loma Linda, California, from 1993 to the present; and any records indicating treatment for a 1997 myocardial infarction. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. After any additional records are procured, provide the Veteran with an examination(s) to determine the nature and etiology of the claimed hypertension and sleep apnea disorders, and the severity of the Veteran's CAD. The examiner should be provided access to the electronic claims file. All necessary tests should be provided.

Having reviewed the record, the examiner is asked to provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension is related to service or any incident of service?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension was caused or permanently aggravated beyond its normal progression by the service-connected PTSD and/or CAD?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is related to service or any incident of service?

d. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea was caused or permanently aggravated beyond its normal progression by the service-connected PTSD and/or CAD?

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

The examiner must identify the nature and severity of all manifestations attributable to the Veteran's CAD. The examiner must discuss the effect the Veteran's CAD symptoms have on his occupational functioning and activities of daily living.

3. After any further development deemed necessary, readjudicate the Veteran's claims. If the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board have remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


